O’CONNOR, Justice,
dissenting.
I dissent. I would reverse and remand for a trial on the merits.
William B. Southerland, the plaintiff, alleged Kroger Company was negligent for (1) not providing and enforcing safety rules, (2) not properly training him, and (3) not furnishing safe instrumentalities of work. Unless disproved by Kroger as a matter of law, these allegations assert genuine issues of material fact about Kroger’s negligence.1 See Randall’s Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex.1995); Bangert v. Baylor College of Medicine, 881 S.W.2d 564, 566 (Tex.App.—Houston [1st Dist.] 1994, no writ).2
In Kroger’s motion for summary judgment, it alleged (and the majority holds it established as a matter of law), that: (1) the plaintiff was performing his usual, normal everyday work when he lifted the box detergent, and (2) it was not foreseeable that the plaintiff would be hurt when he lifted the box of detergent.
To prove the first ground, Kroger was required to show that the plaintiff was performing his usual, normal, everyday work at the time he was injured. Kroger provided no summary judgment evidence of this. It did not prove how long the plaintiff had worked as a checker, or that it was his usual, normal, everyday work to lift boxes of detergent. It would have been simple for Kroger to provide this evidence, but Kroger did not. Perhaps it forgot.
To prove the second ground, Kroger was required to show that it was not foreseeable that the plaintiff would be hurt when he lifted a box under the circumstances that he did. Kroger introduced evidence that it made safety belts available at cost, and posted notices about safe lifting techniques. The plaintiff submitted the deposition of John Casto, a Kroger employee who was the plaintiffs supervisor, about the necessity for *475training checkers in lifting procedures. According to Casto, in 1993 and 1994 (the plaintiff was injured in January 1994), each checker was required to go to a two-day training course on checker procedures. After the checkers were sent to their respective stores, they were given follow-up training on lifting techniques and other safety training. The staffing coordinator was responsible for ensuring each checker went to the safety training. Casto agreed it was important to teach people proper lifting techniques. The plaintiff did not attend the training course. In his deposition, Casto testified as follows:
Q: In 1993, were checkers given any specific training with respect to proper lifting techniques?
A: Yes.
Q: When was that?
A: That was during the follow-up training that I had mentioned earlier. Once they completed their initial training, they were sent to their respective stores for safety training.
[[Image here]]
Q: Would you, as the backup customer relations manager, just presume that each checker went to safety school? Or did you have a mechanism to ensure that they all went to safety school?
A: Before any employee is ever put on any schedule for work, they are required to complete all training.
Q: And that includes safety training?
A: Right.
Q: And is that a reasonable and prudent thing for Kroger to do, do you believe? A: Yes.
Q: Why do you believe that it was a reasonable and prudent thing for Kroger to do to ensure that all employees went to the safety training before they were given uniforms to act as checkers?
A: Basically, I mean, it wouldn’t make sense to put someone on the front lines if they didn’t know what they were doing. Q: From your experience, do you think it is important to teach people proper lifting procedures?
A: Absolutely.
Q: Why is that?
A: For safety reasons. I mean, people don’t want to get hurt, and people don’t want to see other people get hurt.
Q: And from your experience, is it important to teach people how to position their bodies before they lift things?
A: Yes.
Q: And is it important to teach people how to bend at their knees before they lift things?
A: Yes.
Q: Are those all things taught at the Kroger safety school?
A: Yes.
Q: Have you been to the same school?
A: Yes. And I keep going to them all the time. Even though I don’t have to, I sit in on them. I learn something new every day, I believe.
It is clear from Casto’s testimony that there was a threat of injury to the plaintiff from lifting if he was not properly trained. Kroger did not provide any summary judgment evidence that challenged this testimony.
Impermissible Inferences
The problem with the majority’s opinion is that it repeatedly makes inferences in favor of Kroger, the movant for summary judgment, instead of making them in favor of the plaintiff, the nonmovant. See Science Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 911 (Tex.1997).
1. The amount of time the plaintiff worked as checker
The main issue in this case was raised by the Court at oral argument: how long had the plaintiff worked as a checker at Kroger’s at the time he was injured? Kroger did not address this issue in its motion for summary judgment, in its summary judgment proof, or in its initial brief. In its motion for summary judgment, Kroger simply said that the plaintiff was working as a “checker” at the time of his injury. In a postsubmission brief, Kroger claimed for the first time that the plaintiff worked as a checker during the entire *476time he worked for Kroger, over three years. Kroger pointed to the following statement in the plaintiffs response to the motion for summary judgment, in which the plaintiff said:
Plaintiff, William B. Southerland, II, is a twenty-one year old part-time employee of Defendant, The Kroger Company. Mr. Southerland was employed as a part time-checker while he continued his education.
This is not a statement that the plaintiff worked as a checker the entire time he worked at Kroger’s. This simply states that the plaintiff was a part-time employee and a part-time checker; it does not specify the period of time in which he worked as a checker.
The majority refuses to go along with Kroger’s view of the record, but comes up with its own. The majority decides that the plaintiff worked as a checker for Kroger for “at least” five months and perhaps longer. Neither the pleadings nor the summary judgment proof support the majority’s view of the record. The majority bases that assumption on the plaintiffs amended petition, where it states: “At the time of his injury, Plaintiff was working as ‘checker’ for Kroger.” Nothing in the summary judgment proof (two depositions, one affidavit) contains any information about the length of time the plaintiff worked as a checker.
The majority decides that the plaintiff spent “at least” five months as a checker because of the use of the phrase “part-time checker while he continued his education,” in his petition. The majority assumes from the fact that the response says the plaintiff was employed as a part-time checker “while he continued his education,” he was working as a checker from the time he was began junior college, in September of 1993.
The majority’s assumption is not permissible for four reasons. First, the majority cannot make this inference because it favors Kroger, the movant; all inferences must be made in favor of the nonmovant. Second, the majority cannot make this inference because there is no evidence from which this fact can be inferred against the plaintiff; Kroger had the burden of proof and it introduced no evidence on this issue. Third, the majority cannot make this inference based on the plaintiff’s pleadings in favor of the mov-ant; in the absence of evidence on this issue, we must draw all permissible inferences from the pleadings in favor of the plaintiff as nonmovant.
Last, the plaintiff could be said to be “continuing” his education just because he is in junior college, without referring to how long he had been in junior college. From the record, we know only that the plaintiff was working at Kroger when he was injured in January in 1994. Based on the pleadings and without any evidence on the issue, we cannot assume the plaintiff worked as a checker for five months before he was injured.
2. The plaintiff was performing usual tasks
The second assumption the majority makes in favor of Kroger (the movant), as opposed to in favor of the plaintiff (the nonmovant), is when it states that the plaintiff was performing his usual tasks when he was injured. There is simply no summary judgment proof that the plaintiff was performing his usual tasks when he lifted the box of detergent. Because the majority assumes the plaintiff was performing his usual task, it finds that Kroger was not negligent. For example, the majority states that
It is uncontested the safety training program was required for new checkers only; plaintiff was an experienced checker who had held the job at least five months prior to the injury, without incident....
The majority overlooks the fact that, when the plaintiff was a new checker — —whenever that was — Kroger did not train him. The majority also overstates the plaintiff’s experience; nowhere in the record is the plaintiff referred to as an experienced checker, and nowhere in the record does it state that the plaintiff had worked as a checker for five months.
Assume for a moment that the majority is correct, that the plaintiff was a new checker five months before the accident, which was in September of 1993. That does not help Kroger or support the majority’s holding. Casto *477testified that all checkers were required to go through training in 1993 and in 1994. Thus, even under the majority’s timetable, the plaintiff should have received training for lifting before he became a checker.
3. Impermissible legal conclusion
The third assumption the majority makes in favor of Kroger (the movant), as opposed to in favor of the plaintiff (the nonmovant), is when it states that
The uncontroverted evidence shows that Kroger posted, in the places around the store where schedules are posted, “a set of safety rules and a diagram on proper lifting.”
The fact that Kroger posted a safety diagram and that it was “uncontroverted,” does not establish that, as a matter of law, Kroger was not negligent. At best, it creates a fact issue regarding whether Kroger properly instructed the plaintiff on lifting techniques. There is also a material fact question regarding whether Kroger provided safe instrumentalities by offering its employees the option of buying safety belts at cost and by not requiring them to wear them.
4. Judicial notice of missing proof
Finally, the majority takes the extraordinary step of supplying defendant’s missing summary judgment evidence by resort to judicial notice. To assist the defendant-mov-ant in proving its case, the majority takes judicial notice that checkers regularly pick up detergent boxes, citing Eagle Trucking Co. v. Texas Bitulithic Co., 612 S.W.2d 503, 506 (Tex.1981). In that case, the Supreme Court acknowledged that well-known and ascertainable facts may be judicially noticed. Id. However, the Supreme Court also said a judge’s personal knowledge is not judicial knowledge. Id. The Supreme Court said the court of appeals erred when, after a jury trial, it “supplied the missing proof by its resort to judicial notice.” Id. Here, there has been no jury trial, only a summary judgment, and the majority is “supplying the missing proof by resort to judicial notice.”
Kroger’s duty to the plaintiff
An employer has certain nondelegable and continuous duties to his employees. Farley v. M. M. Cattle Co., 529 S.W.2d 751, 754 (Tex.1975). These include a duty to provide rules and regulations for the safety of employees, a duty to warn them of the hazards of their employment, a duty to supervise their activities, a duty to furnish a reasonably safe place to work, and a duty to furnish reasonably safe instrumentalities with which to work. Farley, 529 S.W.2d at 754; cf. Otis Elevator Co. v. Joseph, 749 S.W.2d 920, 926 (Tex.App.—Houston [1st Dist.] 1988, no writ) (these duties are nondelegable). The standard of conduct required of the employer is ordinary care based on general negligence principles. Exxon v. Tidwell, 867 S.W.2d 19, 21 (Tex.1993).
This Court has held “an ordinarily prudent person in the exercise of ordinary care might well have reasoned that there was a danger in lifting a heavy object while bent over in an awkward position, and that the danger of injury would be increased by twisting the body around while conveying such an object.” J. Weingarten, Inc. v. Moore, 441 S.W.2d 223, 226 (Tex.Civ.App.—Houston [1st Dist.] 1969), aff'd in part and rev’d in part on other grounds, 449 S.W.2d 452 (Tex.1970). In Moore, a grocery checker injured her back when she bent over to lift a 25-pound sack of sugar and twisted around to toss it across an opening of a counter. Id. at 224. The checker sued her employer under a negligence theory for requiring her to do this and for not giving her proper instructions on lifting. Id. at 225. We held there was sufficient evidence to charge the employer with a duty to instruct its employee as to the manner in which she could perform her duties safely. Id. at 226.
The majority distinguishes Moore on two grounds: (1) in Moore there was evidence regarding the design of the counter and (2) in Moore there was no evidence that checkers were generally required to work under the same conditions as the plaintiff. Op. at -. However, in Moore, as in this ease, the plaintiff complained about the unsafe “in-strumentalities” of work and about the negligence of the employer-grocer and the eondi-*478tions under which the checker were required to work. What actually distinguishes the two cases is that Moore was permitted to take her case to the jury; the plaintiff in this case was not. The plaintiff in this case should have the same opportunity.
The majority relies on Werner v. Colwell, 909 S.W.2d 866, 869 (Tex.1995) and Great Atlantic & Pacific Tea Co. v. Evans, 142 Tex. 1, 175 S.W.2d 249, 250 (1943), on the issue of an employer’s negligence when employees are injured performing their usual tasks. Both of these cases are distinguishable in that the Supreme Court reviewed a record that was developed during a trial on the merits to reach the decision that certain facts were established as a matter of law. There is an enormous difference between deciding a fact issue as a matter of law after a trial on the merits and deciding a fact issue as a matter of law after a summary judgment proceeding. Once a case is tried on the merits and the judgment is rendered, the presumptions are all in favor of the party who won the case. However, in a summary judgment proceeding, the presumptions are in favor of the a nonmovant, the party who lost the summary judgment proceeding.3
I would find that Kroger did not disprove, as a matter of law, that the plaintiff had no cause of action against it.

. It is important to remember that Kroger was a "non-subscriber’’ under Texas workers’ compensation law, and Kroger could not assert as a defense that (1) the plaintiff was guilty of contributory negligence or (2) the plaintiff assumed the risk of injury. TexLab Code § 406.033(a) (1996).


. Because the majority does not provide facts about the plaintiff's injury, I summarize them here. Immediately after the plaintiff picked up the large box of detergent from underneath a customer’s basket, the plaintiff felt a sharp pain in his hack and his legs and could not stand up straight. He finished helping the customer and paged his supervisor, John Casto. He told Casto he hurt his back. He finished his shift 45 minutes later and went home. The plaintiff returned to work two days later, even though he was still in pain. On May 5, 1994, the plaintiff finally went to the doctor. After seeing the doctor, the plaintiff notified Kroger he was going to have to take two weeks off for back therapy. The plaintiff submitted an accident report to Kroger and went to the doctor Kroger wanted him to see. An orthopedic doctor told the plaintiff he had a herniated disk and in September 1994, he underwent surgery.


. In footnote 7 the majority lists three other cases that it cites as support for its holding. The majority states that in all three cases the courts concluded that the employer was not negligent as a matter of law. That is true, but in all three cases the courts reached that conclusion after the plaintiffs presented their cases to a jury, not in a summary judgment hearing. Here, the plaintiff was a nonmovant and was not required to prove his claim; the defendant was required to prove he has no claim to present to the jury. Defendant did not carry its burden, and the plaintiff here should be permitted to go to the jury.